Exhibit 10.2



FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This First Amendment (“First Amendment”), effective as of September 9, 2015, by
and between Acceleron Pharma Inc., a Delaware corporation (“Acceleron”), and
Kevin F. McLaughlin, Senior Vice President and Chief Financial Officer of
Acceleron (the “Executive”), amends that certain Amended and Restated Employment
Agreement between Executive and Acceleron, dated as of January 31, 2014
(“Agreement”). Together Acceleron and Executive are the “Parties” and each is a
“Party”.
WHEREAS, in accordance with Section 12 of the Agreement, the Parties desire to
amend the Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree to
amend the Agreement as follows:


1.
In the first sentence of each of Sections 5(d)(i) and 5(d)(ii) of the Agreement,
the text “the second anniversary of the Amendment Date” in each Section is
hereby deleted and replaced with the text “September 9, 2015”.



2.
All other terms and conditions set forth in the Agreement shall remain in full
force and effect.



IN WITNESS WHEREOF, the Parties hereto by their duly authorized representatives
have executed this First Amendment effective as of the date first above written.


ACCELERON PHARMA INC.


By:    /s/ John L. Knopf, Ph.D.        
John L. Knopf, Ph.D.
Chief Executive Officer and President


By:    /s/ Joseph Zakrzewski        
Joseph Zakrzewski
Compensation Committee Chair


ACCEPTED AND AGREED:


Signature:     /s/ Kevin F. McLaughlin        
Kevin F. McLaughlin


Date:        September 9, 2015        



    